Citation Nr: 1434656	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-20 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Mr. Jeffrey Bunten, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1980 to March 1985. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Lincoln, Nebraska (RO).  In that rating decision, the RO declined to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss and denied the claim for entitlement to service connection for psychiatric disorder, to include PTSD. 

In a June 2012 decision, the Board reopened the previously denied claim for entitlement to service connection for bilateral hearing loss and remanded the underlying claim and the claim for service connection for psychiatric disorder to the RO (via the Appeals Management Center (AMC)) for additional development. 

The issues of entitlement to service connection for bilateral hearing loss is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the competent medical evidence of record is against a finding that that the Veteran has a current diagnosis of PTSD in accordance with § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

2.  The preponderance of the competent evidence is against finding that the Veteran's other diagnosed psychiatric disabilities, including anxiety and major depressive disorder, are etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Concerns 

As noted in the Introduction above, in June 2012, the Board remanded the claim for entitlement to service connection for psychiatric disorder to the RO (via the AMC) to schedule the Veteran for a VA psychiatric examination in order to obtain a medical opinion on the nature and etiology of her current disorder.  The Veteran's claim was then to be readjudicated. 

Pursuant to the Board's remand instructions, the Veteran was afforded a VA psychiatric examination in July 2012, but the AMC had found that the July 2012 VA psychiatric examination was inadequate because it was not conducted by an appropriate specialist.  That deficiency was resolved by the December 2012 VA examination report which was conducted by a VA psychologist and a report of the examination has been associated with her claims folder.  The Veteran's claims were readjudicated via a February 2014 supplemental statement of the case (SSOC). 

Accordingly, there has been compliance with the Board's 2012 remand instructions, and no additional actions are needed at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).




VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent letters to the Veteran in September 2009 and December 2009 that addressed the notice elements concerning her claims for service connection.  The letter informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to her and VA's respective duties for obtaining evidence.  In addition, the December 2009 letter advised the Veteran that evidence from sources other than her service records may constitute evidence of an in-service personal assault and allowed her to furnish this type of evidence or advise VA of potential sources of such evidence, pursuant to the requirements of 38 C.F.R. § 3.304(f)(5).  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Veteran has been continuously represented throughout the appeal period, by either a Veteran Service Organization or a private attorney, and her representatives have submitted argument in support of her claim.  These arguments have referenced the applicable law and regulations necessary to establish entitlement to service connection.  Thus, the Board finds that the Veteran demonstrated actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran.  

In addition to its duty to notify, or inform, the Veteran with regard to her claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The Board acknowledges that a complete set of the Veteran's service treatment and personnel records from her period of service are unavailable, except for a copy of her 1980 enlistment examination and a few service personnel records.  VA has attempted to obtain any available records, however these attempts were not successful.  The file contains a detailed memorandum, dated in August 2005, in which VA personnel itemizes events and actions surrounding VA's attempts to locate any pertinent records and concludes with a formal finding that service records are unavailable.  The RO has requested that the Veteran send any pertinent records, including, any additional service medical documents that she might have in her possession. Notably, subsequent attempts were made to obtain copies of the Veteran' service records, but they were also unsuccessful.  The RO informed the Veteran of the unsuccessful efforts to find her service records.  See VA notice letters dated in August 2005 and August 2006.  Furthermore, the Veteran informed VA that she worked at the Records Management Center and she had exhausted all her resources to locate her service records without success.  See July 2011 VA Form-9. 

VA treatment records identified by the Veteran as relating to the claim have been obtained, to the extent possible.  Furthermore, the Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.
	
The Veteran was provided with VA psychiatric examination in December 2012 and an addendum medical statement was obtained in November 2013.  In the November 2013 addendum medical statement, the December 2012 VA examiner addressed the etiology of the Veteran's diagnosed psychiatric disorders, other than PTSD.  The Board finds that the December 2012 VA examination report and October 2013 addendum statement are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

 For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

      PTSD 

To prevail on the issue of service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy".  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and the alleged stressor is combat-related, then her lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If the Veteran did not engage in combat with the enemy, or if the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and that testimony must be corroborated by credible supporting evidence. Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the veteran's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the Veteran was not engaged in combat, corroborative evidence of her claimed in-service stressors must be introduced.

Further, with respect to a claim of entitlement to service connection for PTSD based on an alleged personal assault, 38 C.F.R. § 3.304(f) (4) provides that:

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post- traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  

38 C.F.R. § 3.304(f) (5).

The Veteran claims that she has PTSD related to two traumatic incidents during her period of service.  She contends that she was terrified and in fear for her life during both incidents of trauma.  The Veteran maintains that as a result of both of these incidents of trauma she developed PTSD.

The first incident involved meeting the Command Sergeant Major (CSM) at the helicopter pad, and going out to the field to check and repair weapons.  Once up in the helicopter, the CSM began cursing and yelling about not bringing a field jacket; and cursing and calling the Veteran names, and saying he was going to throw her out.  The sliding door of the helicopter was left open, and at one moment the CSM had grabbed the Veteran's arm. The Veteran was terrified that the CSM was going to throw her out of the helicopter.

The second incident reported by the Veteran was a sexual or physical assault that occurred at the Giessen Army Depot in Germany in March 1984.  The Veteran stated that there was an early alert around 2am or 3am, and that she went to get the Arms Room key from her First Sergeant.  As the Veteran reached to get the keys from him, the First Sergeant grabbed her in a bear hug and would not let go. The Veteran screamed "what are you doing," but the First Sergeant kept feeling her breasts.  He bent over her and put an arm around the Veteran's neck, and the Veteran struggled to get away from him.  As he was turning her, he loosened his grip on her arm; and the Veteran swung out with her fist and hit his groin; and pushed herself away and ran.  The Veteran ran out of the building and down the street, and was terrified and unable to speak.  Her Sergeant found her near the Arms Room building and told her to go home.  The Veteran went on sick call later in the morning.

As noted above, a complete set of the Veteran's service treatment and personnel records are unavailable for review.  The only available service treatment record is her 1980 enlistment examination report, which shows a normal psychiatric evaluation.  None of her subsequent service treatment records are available for her period of service.  The available service personnel records show that she was stationed in Germany from January 1982 to March 1985 and her military occupational specialty (MOS) was unit supply specialist, and her unit was apart of an infantry division.  A March 1985 service personnel record shows that the Veteran was considered qualified for separation or re-enlistment based on physical condition and her report PULHES surveys results were listed as "1" for each area.  

There was no indication in the available service treatment and personnel records of personal trauma or sexual assault, or suggest any behavior changes during service that support evidence of a stressor event as described above.  None of the available personnel records suggested deterioration in work performance.  Instead, her DD-214 shows that during her four years of as a unit supply specialist the Veteran was promoted from SP1 to SP4 rank and she received pay grade of E-4 prior to her separation.  

The earliest record showing that the Veteran complained of any mental health problems is dated in 2001, when her mental status was evaluated in conjunction with outpatient treatment for benign breast mass.  The VA treatment records note that the Veteran reported symptoms of anxiety associated with her treatment.  Notably, in January 2001 (and again in March 2001), when the examiner went through the Veteran's history, the Veteran was asked about smoking, alcohol use, violence in the workplace/home, and "history of sexual trauma" both in the military and civilian life.  The examiner checked the "smoking" box, but left the history of sexual trauma blank.  In July 2001, the Veteran was noted to be stressed due to financial pressure.  VA treatment records dated in 2003 show that the Veteran complained of symptoms of anxiety related to her work situation.  An October 2005 VA treatment record shows that the Veteran was referred for mental health treatment by her VA primary care physician due to anxiety and depression symptoms associated with her daughter's recent onset of diabetes mellitus and stress at work.  At that time, the Veteran denied any past treatment for manic symptoms or treatment for depression or anxiety in the past.  In April 2009, both depression and PTSD screens were negative.

VA treatment records dated in 2009 show that the Veteran initiated mental health treatment.  An August 2009 VA mental health initial assessment report by Dr. P. shows that the Veteran complained of depression symptoms for the past three years associated with her daughter's diagnosis of diabetes mellitus.  During the mental health assessment, the Veteran also reported that she suffered from re-experiencing symptoms of a traumatic episode during her military service that resulted in sleep impairment.  She also described avoidance symptoms were she avoids crowds and does not have any close-relationships.  Based on the initial clinical evaluation, she was diagnosed with 309.81, PTSD.  In a December 2009 VA medical statement, Dr. P. stated that the Veteran had a diagnosis of PTSD as a result of her military service.  Subsequent VA treatment records also show diagnoses for Anxiety disorder and Major Depressive Disorder. 

In a February 2011 VA mental health treatment record, it was noted that the Veteran was switching VA clinical providers, and based off another initial assessment, her new VA clinical provider (Dr. G-R), diagnosed the Veteran with Anxiety disorder and ruled out a diagnosis of PTSD.  In a November 2011 VA mental health treatment record, it was noted that the Veteran's symptoms "do not appear consistent with diagnosis of PTSD", and a December 2011 VA mental health treatment record shows a finding that the Veteran does not meet the criteria for a diagnosis of PTSD.  However, later VA treatment record continues to show PTSD as current problem. 

Pursuant to the Board's 2012 remand directives, the Veteran was afforded a VA psychiatric examination in December 2012.  The examination report shows that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The VA examiner marked that the Veteran did not satisfy Criterion F or Criterion E.  The VA examiner concluded that although the Veteran described difficulty with symptoms associated with re-experience of stressor, she did not endorse enough avoidance symptoms of sufficient intensity to support a diagnosis of PTSD based on the DSM-IV criteria.  Instead, the VA examiner concluded that the Veteran's symptoms supported diagnoses of anxiety disorder and depression.  In regards to the Veteran's claimed stressor events, the VA examiner stated that it was beyond his ability to confirm the Veteran's stressor as no military records were made available to review, and the description of the incidents, their impact, and timing of Veteran's mental health problems is based entirely on her self-reported history.

Again, an award of service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).  

The record contains conflicting evidence on whether the Veteran has a current diagnosis of PTSD as defined in DSM-IV.  The Veteran's VA treatment records show that the Veteran has been diagnosed with and treated for PTSD in 2009, and although her treating VA clinical provider ruled out diagnosis of PTSD in 2011, subsequent VA treatment records continue reflect PTSD as a current problem.  In addition, the December 2012 VA examiner ruled out a diagnosis for PTSD as defined in DSM-IV. 

After reviewing all the evidence, the Board finds that the VA examinations are more probative, because they consisted of a complete review of the Veteran's medical records, including those earlier VA treatment records which show conflicting evidence of PTSD diagnosis.  Based on that review, the VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  Even though the VAMC treatment records continue to reflect diagnoses that include PTSD, the Board finds that the medical impression in the 2012 VA examination report is more probative because it was based on the findings of clinical evaluation as well as a review of the VA treatment record. 

Moreover, the VA examiner supported his diagnostic impression with a rationale in light of the factual findings of the medical evidence.  The VA medical expert provided findings and a rationale that showed that the Veteran's symptoms were not consistent with a diagnosis of PTSD as defined in DSM-IV.  Rather, the VA examiner explained that the Veteran's symptomatology was more consistent with a diagnosis of anxiety disorder.   Notably, the Veteran's current treating VA clinical provider (Dr. G-R) also questioned whether the Veteran's symptoms met the criteria for a diagnosis of PTSD.  Although it appears that the 2009 VA assessment of PTSD was based on DSM-IV criteria, the 2012 VA examiner is the only medical professional to conduct a detailed assessment of the Veteran's symptoms in light of the criteria for a PTSD diagnosis as defined by DSM-IV.  Based on that detailed assessment of criteria, the VA examiner concluded that the Veteran did not satisfy the DSM-IV criteria for a diagnosis of PTSD.  Without a current medical diagnosis of PTSD as defined by VA regulations, VA cannot award service connection for that condition.  See 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a). 

Furthermore, while various VA treatment records continue to note a diagnosis of PTSD, these records do not contain a rationale in support of that medical conclusion.  In those records, the VA medical providers did not clearly express any opinion as to whether the Veteran met the diagnostic criteria for PTSD in accordance with DSM-IV as required by VA regulations.  

The finding and opinion of the 2012 VA examiner are supported by rationale and carry more probative weight than any medical notation with no rationale or support of the diagnosis of PTSD contained in the Veteran's VA mental treatment records.  The Court of Appeals of Veteran's Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  A medical opinion that contains only data and conclusion is not entitled to any weight.  Although, the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statements.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Additionally, the Board finds that the January 2001 VA treatment record, wherein the Veteran appears to have been asked about whether she had a "history of sexual trauma" in the military and in civilian life is evidence against a finding that the alleged encounter in service, where she stated that someone sexually assaulted her occurred.  The Board accords this VA treatment record high probative value, as it was made in connection with medical treatment, which statements tend to be credible.  See FED. R. EVID. 803(4); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.").  Additionally, the Veteran provided this information prior to having submitted a claim for compensation benefits for PTSD, which enhances her credibility because the Veteran could not have had any conscious or unconscious bias in denying this fact.  The Board is aware that this report does not go towards the Veteran's other allegation of her fear of being thrown out of a helicopter.  Regardless, the denial in 2001 of a fact she now reports is indicative of inconsistent statements and damages the Veteran's credibility. 

In sum, the preponderance of the competent medical evidence is against the claim of service connection for a PTSD.  Even though, the Veteran's claimed in-service stressor event has been verified, the weight of the probative medical evidence of record is against a diagnosis of PTSD as defined by VA regulations.  Consequently, the benefit-of-the-doubt rule does not apply and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b).

      Psychiatric Disorder, Other Than PTSD 

The record shows that the Veteran has been diagnosed with psychiatric disorders other than PTSD, to include anxiety disorder and depression.  The Board will now address whether service connection is warranted for any of those diagnosed psychiatric disorders.  Based on a review of the evidence, the Board finds that service connection is not in order.  

As discussed above, other than her 1980 enlistment examination report, none of the Veteran's service treatment records are available for review.  However, a March 1985 service personnel record does showed her PULHES surveys reported "1" for each body area, including psychiatry, which indicates a high level of medical fitness.  See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

There is no indication in the available service records that the Veteran was treated for a chronic psychiatric disorder during her period of service, and the record does not show a continuity of symptomatology (or treatment) for any psychiatric disorder, following separation from the Veteran's service in 1985 until 2001.  This medical evidence comes well beyond the first year after the Veteran's discharge from his period of service.  See 38 C.F.R. § 3.307, 3.309.  This lengthy period without treatment for related conditions is evidence against a finding of continuity of psychiatric problems since service, and it weighs heavily against a claim for service connection on a direct basis.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

The Board notes that it must consider the competency and credibility of the Veteran's lay contentions that she has experienced mental health symptoms since her period of service.  It is noted that the Veteran is competent to attest to the onset and continuity of symptomatology, such as anxious and depressed mood.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1335. 

Here, the record contains conflicting statements from the Veteran regarding the onset and continuity of her current mental health problems.  Notably, the record does not show that the Veteran reported the continuity of her mental health problems since service until after she initiated her claim for entitlement to service connection in 2009.  Additionally, VA treatment records prior to 2009 show that the Veteran reported the onset of her current mental health problems with her daughter's diagnosis of diabetes mellitus in 2005.  See October 2005 VA treatment record.  Although in 2009 the Veteran reported that she suffered sleep impairment associated with re-experiences of military stressor, she stated that her current symptoms of anxiety and depression had an onset marked by her daughter's diagnosis of diabetes mellitus.  In addition, VA treatment records dated in 2001 show her anxiety symptoms were associated with her treatment for breast mass, and in 2003, it was noted that the Veteran reported symptoms of anxiety caused by her current work situation.  Thus, prior to 2009, the Veteran psychiatric symptoms to post-service events.  Also, as noted above, in 2001, she denied a history of sexual trauma in service both in January and March.  

In light of the conflict between the Veteran's accounts as to the onset of her current mental health problems, her denial of sexual trauma in the military approximately eight years before submitting her claim for service connection alleging such fact, and the lack of treatment for mental health symptoms for two decades after service, the Board finds that the Veteran's credibility is damaged and is doubtful of her current assertions of onset and continuity of symptoms.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Based on the Veteran's conflicting statements, 1985 indication of no mental health problems at separation, her denial of a fact she now alleges, and the lack of treatment for mental health symptoms for two decades after service, the Board finds that the Veteran's current assertions are not credible to the extent that she reports that the onset and continuity of her current mental health symptoms.  Her statements will not be used as evidence of onset or continuity of symptomatology since service to support an award of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board also notes that it appears that each of the positive medical statements linking the Veteran's current diagnosed psychiatric disorder to her period of service are only based on the Veteran's reported history and not upon a review of any of the objective medical records found in the claims file.  In this regard, her treating VA clinical provider stated in the December 2009 VA medical statement that the Veteran's current psychiatric disorder was related to her military service, and in the November 2013 VA medical opinion report, the VA examiner opined that the Veteran's Anxiety disorder and Major Depression disorder were at least as likely as not related to her active military service.  The 2013 VA examiner specifically stated that the medical opinion was based upon the Veteran's reported history of onset and continuity of symptoms since her period of service noted in the December 2012 VA examination.  

As shown above, the Board found that the Veteran's reported history of onset and continuity of her current symptoms is not considered credible.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993). Again, a complete set of the Veteran's service records are unavailable, and there is no indication in record that the Veteran sought treatment for mental health problems until two decades after her period of service.  There is no indication in VA medical statements that the medical opinions are based on any separate information other than the Veteran's contentions.  Accordingly, the Board affords the two VA medical statements no probative value, because they are solely based on history supplied by Veteran, which is not credible.  See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept medical opinions based on history supplied by veteran, where history is unsupported or based on inaccurate factual premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993). 

To the extent that the Veteran's lay statements can be interpreted as evidence her current psychiatric disorder is related to her period of service, the Board finds she is not competent to diagnose a psychiatric disorder or to assess that she incurred a disability as the result of her service.  Notably, the requisite knowledge to diagnose a psychiatric disorder goes well beyond the capability of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007).  As diagnosing a psychiatric disorder is complex in nature, the Board finds that the Veteran is not competent to diagnosis an acquired psychiatric disorder. 

There is no other evidence of record that suggests that the Veteran's current diagnosed psychiatric disorder other than PTSD is related to her period of service. 

For these reasons, the Board is denying the claim for service connection for a psychiatric disorder, to include PTSD.  The preponderance of the evidence is against this claim, and under these circumstances, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied. 


REMAND

Unfortunately, another remand is needed prior to adjudication of the claim for service connection for bilateral hearing loss.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

In June 2012, the Board remanded the Veteran's underlying claim for entitlement to service connection for bilateral hearing loss to provide her with a VA audiology examination in order to obtain a medical opinion on whether her claimed hearing loss was etiologically related to her in-service noise exposure.  The record shows that the RO (via the AMC) twice attempted to provide the Veteran with such an examination, but no examination report was provided due to invalid and unreliable test results.  Both examiners indicated that, despite repeated attempts and reinstruction, the Veteran failed to properly participate in the audiometric testing. 
Also, no VA medical opinion on the etiology of the Veteran's bilateral hearing loss was provided at those times. 

Given that audiometric testing results were unreliable in both 2012 VA examinations, the Board believes that a remand to provide the Veteran with another examination would be futile.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  However, the Board finds that a medical opinion addressing the etiology of the Veteran's bilateral hearing loss is still needed prior to adjudication of the claim.  Although it would be futile to provide the Veteran with another VA audiology examination, the Boards finds that such a medical opinion based on a review of the evidence of record would be useful. 

In this regard, the Board notes that the audiometric test results from a March 2004 VA examination report revealed data consistent with bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  In March 2004, a VA audiologist opined that one was unable to determine if the Veteran's current sensorineural hearing loss was due to military noise exposure, without resorting to speculation.  The March 2004 VA audiologist reasoned that there were neither exit audiograms available, nor adequate documentation in the charts.  However, the March 2004 medical opinion of record did not include consideration of the Veteran's lay statements of excessive noise exposure in active service, to include assignments as the unit armorer, and going up in a helicopter and out to the field and checking on weapons for repair.

In addition, the Board notes that there appears to have been a shift in the audiometric test results at the time of the Veteran's enlistment in September 1980 when compared to the March 2004 findings, and the Veteran had denied any post-service occupational or recreational noise exposure.  This raises a question of whether the shift audiometric findings is suggestive of in-service noise exposure etiology as oppose to other organic causes given the lack of post-service noise exposure. 

Given the Veteran's reported history of in-service noise exposure and continuity of hearing problems, as well as the shift in the audiometric findings between the Veteran's enlistment examination and the March 2004 VA examination report, the Board finds that a supplemental VA medical opinion is needed in which the VA examiner provides a medical nexus opinion on the etiology of the Veteran's bilateral hearing loss. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent a letter requesting her to identify any relevant outstanding medical records. Authorized release forms should be provided. 

2.  Outstanding VA treatment records from VA facilities identified by the Veteran or the record should also be obtained.

3.  Arrangements should be made for the Veteran's claims folder to be reviewed by an appropriate specialist in order to provide a Supplement VA medical opinion report on the etiology of the Veteran's left ear hearing loss. The Veteran's claims file must be made available to the VA examiner, and the examiner should indicate in his/her report whether or not the claims file was reviewed. 

Based on a review of the claim file, including the service treatment records from all three periods of the Veteran's service, the VA examiner should provide a medical opinion on whether it is at least as likely as not (i.e., a 50 percent or greater likelihood) that the Veteran's left ear hearing loss was incurred in or otherwise related to his period of service.  

In doing so, the VA examiner should indicate that she/he has reached this conclusion after considering the shift in the audiometric findings from her 1980 enlistment examination compared to those findings shown in the March 2004 VA examination report, whether the shift is suggestive in-service noise exposure as oppose to other organic causes given the lack of post-service noise exposure.  The examiner should also consider the Veteran's lay statements of excessive noise exposure in active service, to include assignments as the unit armorer, and going up in a helicopter and out to the field and checking on weapons for repair, as well as reports of continuity of hearing problems since then.  

The VA examiner should include in that examination report the rationale for any opinion expressed.  If the examiner cannot provide an opinion responding to this inquiry without resorting to mere speculation, then the examiner should so state and discuss why it cannot be resolved based on the available medical evidence and the Veteran's reported history. 

4.  Following the above actions, review and readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


